        Case 4:21-po-05052-JTJ Document 10 Filed 03/10/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-21-05052-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           9711180
       vs.                                 Location Code: M13

  RAGULAN KANDIAH,                         ORDER

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $50 fine and $30 processing fee for violation 9711180 (for a total of $80), and for

good cause shown, IT IS ORDERED that the $80 fine paid by the defendant is

accepted as a full adjudication of violation 9711180.

      IT IS FURTHER ORDERED that the initial appearance scheduled for April

8, 2021, is VACATED.

      DATED this 10th day of March, 2021.
